Exhibit 10.1

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 CFR §§ 200.80(b)(4) and 240.24b-2

BroadSoft 2012 Executive Annual Bonus Plan

Plan Document

Purpose:

Short-term incentives (annual variable pay) serve to align Company and
individual organizational objectives and personal performance. The objectives of
the BroadSoft 2012 Executive Annual Bonus Plan are as follows:

 

  •  

Align individual performance with BroadSoft’s initiatives, objectives and goals
for the coming year;

 

  •  

Reward employees when criteria for earning a bonus are met and goals are
obtained; and

 

  •  

Provide employees with the opportunity to earn incentive pay based on the
employee’s level of performance and associated contribution to BroadSoft and on
achievement of corporate performance goals.

Plan Name:

BroadSoft 2012 Executive Annual Bonus Plan (“the Plan”)

Effective Date:

The Plan is effective as of January 1, 2012 for calendar year 2012.

Criteria for Earning a Bonus:

Eligibility:

The Plan only applies to those executive employees who are notified in writing
by the Company that they are eligible to receive an annual bonus under the Plan.

Participation:

Newly eligible employees begin participating in the Plan during the calendar
year in which they become eligible. Overall awards will be prorated based upon
active employment with BroadSoft and the date on which eligibility begins.
Unless otherwise expressly specified in writing, Employees hired after
September 30, 2012, are not eligible to earn a bonus under the Plan for the 2012
plan year.

Services:

Employees must actively perform services for BroadSoft from January 1, 2012 (or
the date of hire for new employees) through the date bonuses are paid to earn a
bonus. Performance of services is a criteria for earning a bonus, not simply a
condition of payment. No bonus payments, prorated or otherwise, can be earned if
an employee is terminated or resigns for any reason prior to the date on which
annual bonuses are paid.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 CFR §§ 200.80(b)(4) and 240.24b-2

 

Award Opportunities:

Each eligible plan participant will be assigned a target award opportunity,
which will be communicated at the beginning of the plan year or when they become
eligible to participate in the Plan as specified herein. The target award
represents the level of bonus payment the participant may earn in the event the
criteria for earning a bonus and individual and corporate performance are
achieved.

Performance Measurement:

Near the beginning of each calendar year, senior management will establish and
communicate to each plan participant the corporate performance objectives for
BroadSoft. The goals and key performance factors for BroadSoft will be developed
by management and approved by the Compensation Committee of the BroadSoft Board
of Directors.

In addition, the participant and his or her supervisor shall work cooperatively
to establish personal objectives for 2012. A key performance objective for all
plan participants shall be compliance with BroadSoft’s general performance and
conduct standards, taking into account the nature and extent of any performance
or conduct problems during the Bonus Plan year and whether or not they have been
successfully addressed.

After the end of the calendar year, overall performance against the corporate
performance goals and a participant’s overall personal performance including his
or her achievement of personal objectives and performance ratings, will be
assessed and the resulting incentive amounts that may be earned if the criteria
for earning a bonus are met will be calculated as outlined below. The Company,
in its sole discretion, will determine the extent to which the Company has
achieved its corporate performance objectives and the participant’s overall
personal performance upon which the annual bonus will be based.

Funding of the Bonus Pool

A bonus pool will be established as follows:

The funding for the bonus pool will be based on the following percentages:

Executive Plan

Revenue: 70% of the target award opportunity for all executive employees
entitled to participate in the Plan in the event the Company achieves its 2012
consolidated revenue goal specified below.

Non-GAAP Operating Income 30% of the target award opportunity for all executive
employees entitled to participate in the Plan in the event the Company achieves
its non-GAAP operating income goal specified below.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 CFR §§ 200.80(b)(4) and 240.24b-2

 

The Company’s 2012 revenue and non-GAAP operating income objectives for the
bonus pool funding are as follows:

Revenue

 

  •  

If the Company has 2012 consolidated revenue of $[***] million or more, 100% of
this component shall be deemed achieved.

 

  •  

If the Company has 2012 consolidated revenue of $[***] million, 80% of this
component shall be deemed achieved.

 

  •  

Bonus funding will be pro-rated for 2012 if the Company has 2012 consolidated
revenue between $[***] million and $[***] million.

 

  •  

No bonus shall be funded under this component if the Company has 2012
consolidated revenues below $[***] million.

 

  •  

In the event that the Company’s revenue for the year exceeds $[***] million, 5%
of such revenue greater than $[***] million will be paid in bonuses to the
executive team including the Company’s three executive officers, with the actual
bonus per executive team member determined by the Compensation Committee.

Non-GAAP Operating Income

 

  •  

If the Company’s non-GAAP operating income for calendar year 2012 is $[***]
million or more, 100% of this component shall be deemed achieved.

 

  •  

If the Company’s non-GAAP operating income for calendar year 2012 is $[***]
million, 80% of this component shall be deemed achieved.

 

  •  

Bonus funding will be pro-rated for 2012 if the Company’s non-GAAP operating
income for calendar year 2012 is between $[***] million and $[***] million.

 

  •  

No bonus shall be funded under this component if the Company’s non-GAAP
operating income for calendar year 2012 is less than $[***] million.

For purposes of the Plan, non-GAAP operating income shall mean operating income
calculated in accordance with General Accepted Accounting Principles plus
stock-based compensation expense and amortization of acquired intangibles
assets.

Bonus Process

Once all performance measures have been calculated, the final bonus pools will
be established. Each department head will receive a bonus pool equal to the
funded portion of the target award opportunity (calculated as specified above)
for all eligible plan participants within their department. Each department head
shall allocate the bonus pool to eligible plan participants, with reference to
such participant’s target award opportunity and the department head’s assessment
of such participant’s personal performance, including his or her achievement of
personal performance objectives, performance rating and peer review feedback and
associated contribution to BroadSoft. If the Company meets its performance
objectives as outlined above, actual bonus awards may be higher than target for
plan participants where the Company believes their accomplishments during the
year justify special recognition. On the other hand, actual bonus awards can
also be lower than target even if an eligible plan participant meets performance
expectations and the Company meets its performance objectives as outlined in the
Plan.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 CFR §§ 200.80(b)(4) and 240.24b-2

 

All department heads must stay within the funded bonus pool allocated for their
departments. No exceptions will be made.

Award Payouts:

Payouts of awards under the Plan will be made in cash as soon as practical after
year-end financials are available and completion of performance reviews (subject
to applicable taxes and withholdings).

Governance:

Executive Management, Human Resources and the Compensation Committee of the
BroadSoft Board of Directors will be responsible for the administration and
governance of the Plan. The decisions of the Company and/or the Compensation
Committee shall be conclusive and binding on all participants.

Amendment, Modification or Termination of Plan:

The Company reserves the right to modify any of the provision of the Plan at any
time with ten (10) days written notice. The Plan may be modified only in writing
signed by the CEO or CFO.

The Plan supersedes all prior bonus programs of the Company and all other
previous oral or written statements regarding the subject matter hereof.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.